DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Jan. 28, 2022 has been entered.
 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 2, 6, 7-13, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kumar et al. (US 5684055) (“Kumar”).
With respect to claim 1, Kumar discloses an article comprising a foam material comprising a polymer (abstr., col. 4, lines 36-41).   Regarding the article exhibiting stress-induced reversible porosity, the article of Watkins comprises a thermoplastic polymer and is obtained by a process that includes subjecting the polymer to be foamed to CO2 at a subcritical pressure – the CO2 subcritical pressure is within the disclosed range of 50-950 psi - and temperature below the critical CO2 temperature until the material is saturated with CO2, followed by depressurization, and subjecting the material to alternating high and low temperature (col. 4, lines 42-67, col. 5, lines 1-16).  The obtained foam material is a microcellular foam (abstr., col. 1, lines 5-12).  It is the Examiner’s position that the article of Kumar exhibits stress-induced reversible porosity.  
Regarding claim 2, Kumar discloses the article of claim 1, wherein the polymer comprises a chemically cross-linked structure, including a block copolymer – e.g. ABS (col. 4, lines 36-38).
Regarding claim 6, Kumar teaches the article of claim 1, wherein the polymer is saturated with CO2 (col. 4, lines 50-51).
Regarding claim 7, Kumar teaches the article of claim 1.  The claim defines the product by how the product is made, thus, claim 7 is a product-by-process claim.  For 
As to claim 8, Kumar teaches the article of claim 1.  Kumar discloses the thickness of the article of 0.030 inch (col. 5, lines 65-67).  The thickness of the article is within the recited range.
As to claim 9, Kumar teaches the article of claim 1.  In the disclosure Kumar implies that the article is homogenous (col. 1, lines 5-12, col. 5, lines 59-65).
With respect to claim 10, Kumar teaches the article of claim 1.  Kumar discloses the article being transparent (col. 5, lines 59-61).
With respect to claim 11, Kumar teaches the article of claim 1. Kumar discloses the article being opaque (col. 5, lines 59-61).
Regarding claim 12, Kumar teaches the article of claim 1.  Kumar discloses the article having pore size in the range of 2-25 µm (col. 1, lines 8-11, col. 2, lines 64-67, col. 3, lines 1-2).  The range of the pore size overlaps the range recited in claim 12; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 13, Kumar teaches the article of claim 1.  Kumar discloses the article having pore size in the range of 2-25 µm (col. 1, lines 8-11, col. 2, lines 64-67, col. 3, lines 1-2).  The range of the pore size overlaps the range recited in claim 13; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 15, Kumar teaches the article of claim 1.  The claim recites how the article behaves when in use.  Since Kumar discloses the article as discussed above with respect to claim 1, it would be inherent that the article of Kumar would be capable to perform as intended.  
With respect to claim 17, Kumar teaches the article of claim 1.  Kumar discloses an article that is a homogenous, closed-cell porous structure (col. 1, lines 5-15, col. 5, lines 59-61).
Regarding claim 18, Kumar teaches the article of claim 1.  The claim recites how the article behaves when in use.  Since Kumar discloses the article as discussed above with respect to claim 1, it would be inherent that the article of Kumar would be capable to perform as intended.  
As to claim 19, Kumar teaches the article of claim 1.  The claim recites how the article behaves when in use.  Since Kumar discloses the article as discussed above with respect to claim 1, it would be inherent that the article of Kumar would be capable to perform as intended.  
With respect to claim 20, Kumar teaches the article of claim 1.  The claim recites how the article behaves when in use.  Since Kumar discloses the article as discussed above with respect to claim 1, it would be inherent that the article of Kumar would be capable to perform as intended.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, in view of Snell Tung et al. (US 6025405) (“Snell Tung”).
With respect to claim 3, Kumar teaches the article of claim 1, but is silent with respect to the block copolymer comprising SEBS.  Snell Tung discloses a closed-cell foam comprising SEBS (abstr., col. 3, lines 25-45, col. 11, lines 52-66).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include SEBS as a copolymer in Kumar, as SEBS is known as a copolymer used in closed cell foams.  It has been held to select a known material based in its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 4, Kumar teaches the article of claim 1, but is silent with respect to the block copolymer comprising SBS.  Snell Tung discloses a closed-cell foam comprising SBS (abstr., col. 3, lines 25-45, col. 11, lines 52-67).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include SBS as a copolymer in Kumar, as SBS is known as a copolymer used in closed cell foams.  It has been held to select a known material based In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 34, 36, 38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, in view of Prasad (US 2004/0171340 A1).
With respect to claim 34, Kumar teaches the article of claim 1.  Kumar discloses the article having pore size in the range of 2-25 µm (col. 1, lines 8-11, col. 2, lines 64-67, col. 3, lines 1-2).  The range of the pore size overlaps the range recited in claim 34; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Kumar is silent with respect to pore density as recited in the claim.  
Prasad discloses a porous foam comprising a thermoplastic polymer (0010, 0029, 0034), with pore density about 106 pores/cm3 or greater (0033).  The ranges of the pore size and density overlap the ranges recited in claim 34; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). It would have been obvious to one of ordinary skill in the art to form the article of Kumar having a pore density as recited in Prasad as it is known in the art to form thermoplastic foams having such characteristic.
As to claim 36, Kumar discloses the article having pore size in the range of 2-25 µm (col. 1, lines 8-11, col. 2, lines 64-67, col. 3, lines 1-2).  The recited range is within the range of Kumar.  Kumar is silent with respect to pore density as recited in the claim.  
Prasad discloses a porous foam comprising a thermoplastic polymer (0010, 0029, 0034), with pore density about 106 pores/cm3 or greater (0033).  The ranges of 
As to claim 38, Kumar discloses the article having pore size in the range of 2-25 µm (col. 1, lines 8-11, col. 2, lines 64-67, col. 3, lines 1-2).  The recited range is within the range of Kumar.  Kumar is silent with respect to pore density as recited in the claim.  
Prasad discloses a porous foam comprising a thermoplastic polymer (0010, 0029, 0034), with pore density about 106 pores/cm3 or greater (0033).  The ranges of the pore size and density overlap the ranges recited in claim 38; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). It would have been obvious to one of ordinary skill in the art to form the article of Kumar having a pore density as recited in Prasad as it is known in the art to form thermoplastic foams having such characteristic.
As to claim 40, Kumar discloses the article having pore size in the range of 2-25 µm (col. 1, lines 8-11, col. 2, lines 64-67, col. 3, lines 1-2).  The recited range is within the range of Kumar.  Kumar is silent with respect to pore density as recited in the claim.  
Prasad discloses a porous foam comprising a thermoplastic polymer (0010, 0029, 0034), with pore density about 106 pores/cm3 or greater (0033).  The ranges of the pore size and density overlap the ranges recited in claim 40; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). It would have been obvious to one of ordinary skill in the art to form the article of Kumar having a pore .

Claims 35, 37, 39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, in view Prasad, and further in view of Snell Tung et al. (US 6025405) (“Snell Tung”).
With respect to claim 35, Kumar and Prasad teach the article of claim 34, but are silent with respect to the polymer comprising SEBS.  Snell Tung discloses a closed-cell foam comprising SEBS (abstr., col. 3, lines 25-45, col. 11, lines 52-66).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include SEBS as a polymer in Kumar, as SEBS is known as a polymer used in closed cell foams.  It has been held to select a known material based in its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 37, Kumar and Prasad teach the article of claim 36, but are silent with respect to the polymer comprising SEBS.  Snell Tung discloses a closed-cell foam comprising SEBS (abstr., col. 3, lines 25-45, col. 11, lines 52-66).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include SEBS as a polymer in Kumar, as SEBS is known as a polymer used in closed cell foams.  It has been held to select a known material based in its suitability for its intended use to be an obvious design choice.  In re Leshin
Regarding claim 39, Kumar and Prasad teach the article of claim 38, but are silent with respect to the polymer comprising SEBS.  Snell Tung discloses a closed-cell foam comprising SEBS (abstr., col. 3, lines 25-45, col. 11, lines 52-66).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include SEBS as a polymer in Kumar, as SEBS is known as a polymer used in closed cell foams.  It has been held to select a known material based in its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d   197, 125 USPQ 416 (CCPA 1960).
As to claim 41, Kumar and Prasad teach the article of claim 40, but are silent with respect to the polymer comprising SEBS.  Snell Tung discloses a closed-cell foam comprising SEBS (abstr., col. 3, lines 25-45, col. 11, lines 52-66).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include SEBS as a polymer in Kumar, as SEBS is known as a polymer used in closed cell foams.  It has been held to select a known material based in its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant’s arguments and Rule 132 Declaration filed on Jan. 28, 2022 have been fully considered.
The Examiner undertook a different approach in the current rejection, as discussed above; Applicant’s arguments with respect to Watkins have been considered but are moot because the current rejection does not rely on any reference applied in the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783